Exhibit 10.40
FIRST AMENDMENT TO
EMPLOYMENT AGREEMENT
     THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (“First Amendment”) is entered
into by and between Trico Marine Services, Inc., a Delaware Corporation (the
“Company”), and Joseph S. Compofelice (“Executive”) as of December 9, 2008.
     WHEREAS, the Company and Executive have heretofore entered into that
certain Employment Agreement effective as of July 9, 2007, which was amended and
restated effective as of July 23, 2008 (the “Employment Agreement”); and
     WHEREAS, the Company and Executive desire to amend the Employment Agreement
in certain respects;
     NOW, THEREFORE, in consideration of the premises set forth above and the
mutual agreements set forth herein, the Company and Executive hereby agree,
effective as of the date first set forth above, that the Employment Agreement
shall be amended as hereafter provided:
     1. Section 2.3 of the Employment Agreement shall be amended by adding the
following sentence at the end thereof:
“For purposes of Section 2.3(i), “a material change in the geographic location
at which Executive must perform services” shall mean a requirement that
Executive relocate to a site more than fifty (50) miles from his present
business address.”
     2. Section 3.1 of the Employment Agreement shall be amended by adding the
following sentence at the end thereof:
“Base Salary. During the period of this Agreement, Executive shall receive a
minimum annual base salary of $600,000. Executive’s annual base salary shall be
reviewed by the Board of Directors (or a committee thereof) on an annual basis,
and, in the sole discretion of the Board of Directors (or such committee), such
annual base salary may be increased, but not decreased (except for a decrease
that is consistent with reductions taken generally by other executives of
Company), effective as of any date determined by the Board of Directors.
Executive’s annual base salary shall be paid in equal installments in accordance
with Company’s standard policy regarding payment of compensation to executives
but no less frequently than monthly.”
     3. Except as expressly set forth herein, the terms and conditions of the
Employment Agreement shall remain in effect and binding on each party. Nothing
herein shall be deemed to entitle either party to a consent to, or a waiver,
amendment, modification or other change of, any of the other terms, conditions,
obligations, or agreements contained in the Agreement. Neither this First
Amendment nor any provision hereof may be waived, amended or modified except by
a written amendment signed by both parties.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
First Amendment as of the date first set forth above.

     
“EXECUTIVE”
  “COMPANY”
 
  TRICO MARINE SERVICES, INC.
 
   
 
Joseph S. Compofelice Name:
   By:
 
 
 
 
  Name:
 
 
 
 
  Title:
 
 
 

-2-